      Case 2:20-cv-00452-KWR-KRS Document 29 Filed 03/25/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO

RUSSEL RUTLEDGE,

               Plaintiff,

v.                                                                   No. 2:20-cv-452-KWR-KRS

CITY OF CARLSBAD, et al.,

               Defendants.

                                   ORDER OF DISMISSAL

        THIS MATTER is before the Court on the Court’s Order to Show Cause, (Doc. 28),

filed February 26, 2021. The Order to Show Cause was issued because Plaintiff failed to appear

at a scheduled status conference and failed to respond to the Court’s order to either obtain

counsel or notify the Court that he intends to proceed pro se. Plaintiff was ordered to show

cause why this case should not be dismissed for Plaintiff’s failure to comply with the Court’s

orders or to prosecute his case. The Court explained that failure to respond to the Order to Show

Cause may result in dismissal of Plaintiff’s claims without prejudice and without further notice.

Plaintiff has not responded to the Order to Show Cause or requested an extension of time to do

so.

        As explained in the Order to Show Cause, the Court may impose sanctions for Plaintiff’s

failure to prosecute his case and failure to comply with Court orders based on the Court’s inherit

power to regulate its docket and promote judicial efficiency. See Olsen v. Mapes, 333 F.3d

1199, 1204 (10th Cir. 2003); Martinez v. IRS, 744 F.2d 71, 73 (10th Cir. 1984). One such

sanction within the discretion of the Court is to dismiss an action for want of prosecution. See,

e.g., Link v. Wabash R.R. Co., 370 U.S. 626, 628-30 (1962); United States ex rel. Jimenez v.
     Case 2:20-cv-00452-KWR-KRS Document 29 Filed 03/25/21 Page 2 of 2




Health Net, Inc., 400 F.3d 853, 856 (10th Cir. 2005). Additionally, Rule 41(b) of the Federal

Rules of Civil Procedure authorizes the Court to dismiss an action sua sponte for failure to

prosecute.

       Due to Plaintiff’s failure to appear at a hearing, and his failure to respond to the Court’s

Order to Notify and Order to Show Cause, the Court will dismiss this case without prejudice for

failure to prosecute.

       IT IS THEREFORE ORDERED that this case is DISMISSED WITHOUT

PREJUDICE. The Court will enter a separate judgment closing the case.




                                              _______________________________________
                                              KEA W. RIGGS
                                              UNITED STATES DISTRICT JUDGE




                                                 2
